Citation Nr: 1112988	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for the service-connected pes planus (flat feet), rated as 10 percent disabling prior to August 13, 2008 and rated as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to January 1962 and from April 1962 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for bilateral flat feet and assigned a 10 percent rating, effective from November 17, 2005.  That rating decision also assigned an increased (compensable) rating for service-connected psoriasis to 30 percent, and assigned an increased (compensable) rating for the service-connected low back pain to 10 percent, both effective from November 17, 2005.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in July 2006.  The NOD specifically indicated disagreement with the evaluations assigned for the service-connected low back pain, psoriasis, and for the grant of service connection for bilateral flat feet.  

Before the RO issued a Statement of the Case, additional rating decisions were issued in February 2007 and June 2007.  The February 2007 rating decision granted an additional increase to 60 percent for the service-connected psoriasis, effective from November 17, 2005.  As this grant represented the maximum benefit allowed under the appropriate diagnostic code, the issue was satisfied in full, and is longer in appellate status.  The June 2007 rating decision granted an additional increase to 20 percent for the service-connected low back pain.  As this award did not represent a complete grant of benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although the Veteran's NOD disagreed with all three issues (psoriasis, low back, and flat feet), the RO ignored the Veteran's appeal as to the issue of a higher initial rating for the service-connected bilateral flat feet.  As such, the RO's June 2007 Statement of the Case (SOC) only addressed the issue of entitlement to an increased rating for the service-connected low back pain (the psoriasis issue was satisfied in full by the action taken in the February 2007 rating decision).  Nonetheless, the Veteran continued to express dissatisfaction with the February 2006 rating decision as it pertained to the initial rating assigned for the service-connected bilateral flat feet when he submitted his VA Form 9, substantive appeal to the Board, which was received at the RO in August 2007.  In addition to the low back disability, the Veteran specifically stated, "I am appealing service connection for bilateral flat feet."  The Veteran went on to state that this issue was not covered by the SOC and asserted that the VA examination which noted no callosities was inaccurate as the examiner did not look under the Veteran's feet.  The Veteran also noted pain and specifically requested a higher rating.  The Veteran's intent to appeal the initial rating assigned for the service-connected bilateral flat feet was clear, yet the RO inexplicably ignored this request.  

Finally, in September 2008, the Veteran again requested an increased rating for the service-connected bilateral flat feet.  That claim was adjudicated by way of a December 2008 rating decision which granted an increased rating to 30 percent, effective from August 13, 2008.  The Veteran's NOD with that determination was received at the RO in June 2009.  The RO issued an SOC in September 2009 and the Veteran submitted a VA Form 9, substantive appeal that was received at the RO in November 2009.  This sequence of events shows that the RO considered the September 2008 claim for increase as a new claim, and therefore considered the February 2006 rating decision final with respect to the bilateral flat foot rating.  Notwithstanding this recent procedural process, it is clear, however, that the February 2006 rating decision is not final with respect to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected bilateral flat feet prior to August 13, 2008, because the RO ignored the Veteran's timely request to appeal that issue.  In light of the foregoing, the entire period since the effective date of service connection is for consideration in this appeal.  

In an unrelated March 2010 Board decision, it was noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability was raised by the record but had not yet been adjudicated.  It does not appear that the matter has yet been adjudicated, and as such, it is once again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for the service-connected bilateral flat feet.  At the outset, the RO should have addressed the Veteran's disagreement with the initial 10 percent rating assigned for the service-connected bilateral flat feet back in July 2006.  Because the Veteran clearly disagreed with the February 2006 rating decision as it pertained to the initial rating assigned for the service-connected flat feet, that claim remains pending and the entire period since the effective date of service connection is for consideration.  Before the Board can proceed, the RO is now required to consider the claim in this context.  When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the Veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the merits of the claim, the Veteran has consistently maintained that his bilateral flat feet are more disabling than have been rated since the effective date of service connection.  For example, in an August 2007 statement, the Veteran disagreed with an examiner's statement regarding the absence of callosities and noted that the examiner did not look under his feet.  The Veteran specifically reported that his VA podiatrist documented that he had calluses.

Also, in a more recent, November 2009 statement, the Veteran appears to contend that his flat feet symptoms meet the criteria for the assignment of a 50 percent rating.  A November 2008 VA examination reveals a diagnosis of severe flat foot deformity bilaterally, but does not specifically state whether the Veteran has pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran should be afforded a VA examination to determine whether the service-connected bilateral flatfoot more nearly approximates the criteria associated with severe flatfoot, or pronounced flatfoot, based on the regulations at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded an opportunity to submit or identify any relevant private medical documents not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file private treatment records identified by the Veteran regarding the Veteran's bilateral flat foot disability.  If any identified records are not ultimately obtained, notice should be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e).   

2.  Associate with the claims file all recent VA treatment records pertinent to the Veteran's claim.  If none exist, the file should be documented accordingly.  

3.  Schedule the Veteran for a VA examination of the feet to determine the current nature, extent and severity of the Veteran's service-connected bilateral flat feet.  All indicated tests, which may include X-ray studies (CT and/or MRI scans if necessary) and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically comment as to whether the Veteran's pes planus is manifested by deformity (pronation, abduction, etc.), level of pronation (slight, moderate, marked, etc.), inward displacement, the level of inward displacement (slight, moderate, marked, etc.), spasm of the tendo achilles on manipulation, level of spasm of the tendo achilles on manipulation, tenderness on the plantar surfaces of the feet, and degree of tenderness (slight, moderate, extreme, etc) and whether the disability is improved by orthopedic shoes or appliances.  

The examiner should specifically address whether the condition is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  In the alternative, is the condition pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  

The examiner should also specifically indicate what other foot conditions are found to be present, including arthritis, and if so, whether such conditions are the result of bilateral pes planus, as distinguished from symptoms of other unrelated disabilities.  The examiner should also indicate the nature and extent of any functional impairment, including pain, weakness, fatigability, functional loss, limitation of movement, etc.) that the Veteran experiences as a result of the service- connected pes planus.  If the Veteran experiences functional limitation in his feet that is not due to the pes planus, please so indicate in the report.

The rationale for all opinions expressed should be set forth.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.

The examiner should also indicate the effect the service-connected bilateral pes planus has, if any, on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Then, after conducting any other development deemed warranted, readjudicate the Veteran's claim of entitlement of entitlement to an increased rating for the service-connected bilateral flat feet, rated as 10 percent disabling from November 17, 2005 and rated as 30 percent disabling from August 13, 2008, keeping in mind that this claim has been pending since the effective date of service connection.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses all relevant evidence of record as the appeal is based on an initial grant of service connection and assignment of a rating, and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


